Exhibit 10.2
IXYS CORPORATION
2011 EQUITY INCENTIVE PLAN
NOTICE OF STOCK OPTION GRANT AND AGREEMENT

         
Name:
  Option Number:    
Address:
  Plan Name:   2011 Equity Incentive Plan
Employee ID:
       

Effective __________, 20__, (“Grant Date”), you have been granted [a
qualified/non-qualified] stock option to purchase __________( ________) shares
of IXYS Corporation common stock at an Exercise Price of $ ______ per share
pursuant to the IXYS Corporation 2011 Equity Incentive Plan (the “Plan”). Except
as otherwise defined herein, terms with initial capital letters shall have the
same meanings set forth in the Plan. A copy of the Plan is attached to this
Notice and Agreement. The terms and conditions of the Plan are incorporated
herein by this reference. Subject to the terms and conditions of the Plan, this
Option shall become “vested” and exercisable over a period of [____ (_)] year[s]
beginning on the Grant Date as follows:
     [Insert vesting schedule, including acceleration terms (if any)]
By accepting this grant and exercising any portion of the Option, you represent
that you: (i) agree to the terms and conditions of this Notice and Agreement and
the Plan; (ii) have reviewed the Plan and the Notice and Agreement in their
entirety, and have had an opportunity to obtain the advice of legal counsel
and/or your tax advisor with respect thereto; (iii) fully understand and accept
all provisions hereof; (iv) agree to accept as binding, conclusive, and final
all of the Administrator’s decisions regarding, and all interpretations of, the
Plan and the Notice and Agreement; and (v) agree to notify the Company upon any
change in your home address indicated above.
Please return a signed copy of this Notice of Stock Option Grant and Agreement
to [insert contact name and address of the Company], and retain a copy for your
records.

              IXYS Corporation        
 
           
By:
      Dated:    
 
            [Insert Title]        
 
            PARTICIPANT        
 
           
 
      Dated:    
 
            [Insert Title]        

